Advisory Action (cont.)
Proposed amendments to claim 1 (underlined), pleasant new matter, therefore will not be entered.

    PNG
    media_image1.png
    531
    809
    media_image1.png
    Greyscale

New matter
The "dry mass" of a food sample herein refers to, unless otherwise specified, a value calculated by subtracting, from the mass of the whole food sample, the mass of moisture in the food sample calculated as the "moisture content (dry basis moisture content)," which will be explained below (0020).
Water content: The "water content" or "moisture content based on dry weight" herein refers to the ratio of the total amount of moisture in the solid paste composition of one or more embodiments of the present invention which either originates from the raw materials or was added externally to the total amount of solids in the solid paste 
Specifically, an appropriate amount of sample (Wi) is put in a pre-weighed weighing vessel (Wo) and weighed, the weighing vessel with the lid removed or opened is placed in a reduced pressure electric constant temperature dryer adjusted to a predetermined temperature (more specifically, 90°C) at normal pressure, the door is closed, and the vacuum pump is operated to dry the sample at a predetermined reduced pressure for a predetermined period of time. The vacuum pump is then stopped, dry air is sent to bring the pressure back to normal, the weighing vessel is removed, the lid is put on, the vessel is left to cool in a desiccator, and the mass is then weighed. The process of drying, cooling, and weighing (W2) is repeated until a constant amount is reached, and the water content (moisture content based on dry weight) (mass %) is determined using the following formula. 

[Formula 1] 
    PNG
    media_image2.png
    15
    395
    media_image2.png
    Greyscale
 

where Wo is the mass (g) of the pre-weighed weighing vessel, Wi is the mass (g) of the weighing vessel with the sample before drying, and W2 is the mass (g) of the weighing vessel with the sample after drying. See paras. 0042-0043.






 	Further, said method is toward dehydrating the disclosed food composition, it is not toward disclosed to be toward determining: the starch content, the protein content or the insoluble starch content.  Said contents are not and cannot be determined by mere water removal, therefore other steps must be implored to segregate or measure said contents from the food itself.  In this case further method steps are disclosed for said content determination, wherein each method requires destructive testing, meaning the composition as a whole is destroyed during said measurement testing, leaving only a bi-product of said measurement test to be weighed. 
	Since destructive measuring is required and the claimed food product is not intact after such method of use claims, the claimed method an amount of content are not toward the claimed product itself, therefore must be New Matter.






On starch content (0033): The starch content in a solid paste composition herein can be measured by the method such as AOAC 996.11 in the Japan Standard Tables for Food Composition 2015 (7th revised edition), which involves extraction treatment with 80% ethanol for removing soluble carbohydrates (glucose, maltose, maltodextrin, etc.) that may affect the measured values. 
This means that for the starch content to be determined, after the food product is made, the food product is subjected to a method of use, wherein the method wherein the claimed mass % of starch is a bi-product of a method of using the claimed food composition.
The process used to measure this content is destructive, it is not passive wherein the food made is left intact, therefore the claimed amounts are not toward the food product made, however, toward a bi-product determined after the food product itself is made, through a method of its use.

On protein content (para. 0036): The protein content in a solid paste composition can be measured by a method, e.g., according to the Japan Standard Tables for Food Composition 2015 (7th revised edition)," which involves multiplying the amount of nitrogen quantified by the modified Kjeldahl method by the "nitrogen-protein conversion factor”. 
The examiner takes Official Notice that the Kjeldahl method determines total nitrogen content and protein as the nitrogen content of a dehydrated sample multiplied by a conversion factor, wherein the sample is digested using high heat and 
This means that for the protein content is determined, after the food product is made, wherein the food product is subjected to a method of use.  Therefore the claimed mass % of protein content is a bi-product of a method of using the claimed food composition.
The process used to measure this content is destructive, it is not passive wherein the food made is left intact, therefore the claimed amounts are not toward the food product made, however, toward a bi-product determined after the food product itself is made, through a method of its use.

On insoluble dietary fiber content (paras. 0025): The insoluble dietary fiber in a sample can be quantified using, e.g., the Prosky method in accordance with the Japan Standard Tables for Food Composition 2015 (7th revised edition). 
The examiner takes official notice that the Prosky method determines the insoluble dietary fiber (IDF), soluble dietary fiber (SDF), and total dietary fiber (TDF) content of food and food products by using a method that requires the food sample is treated with an alpha amylase to hydrolyse protein and starch from the sample mimicking digestion with high heat, then the samples are treated with ethanol of IMS to precipitate high molecular weight soluble dietary fiber, then filtered and washed  with an aqueous ethanol.  Ash and protein are determined to give the dietary fiber content.


This means that for the insoluble dietary fiber to be determined, after the food product is made, the food product is subjected to a method of use, wherein the method include digesting the food product itself.  Therefore the claimed mass % of insoluble dietary fiber is a bi-product of a method of using the claimed food composition.
The process used to measure this content is destructive, it is not passive wherein the food made is left intact, therefore the claimed amounts are not toward the food product made, however, toward a bi-product determined after the food product itself is made, through a method of its use.

NOTE: To further distinguish the composition claimed, it is suggested that Applicant claim the amount of specific combination of food ingredients used to make the composition as a whole, versus the nutritional content of said the foods bi-product, wherein the bi-product is achieved after destructive measurement methods.

Response to Arguments
On the Examiner Interview, it is asserted, that Applicant thanks Examiner George for the courtesies extended during the telephone interview conducted on December 30, 2021. Applicant has reviewed the Applicant-Initiated Interview Summary mailed on January 5, 2022, and believes that it generally reflects the substance of the interview. However, Applicant wishes to correct several inaccuracies in the interview summary provided by the Examiner. Specifically, the Examiner states that Applicant did not provide support for the proposed amendments. This is incorrect. Applicant provided shed version of the application as explicitly stated in the interview agenda. In the summary, it appears as though the Examiner is referring to the originally filed version of the specification, which was not the version cited by Applicant. 
In response, the proposed claimed amendments, herein, are new matter because there is no support for any of the claim mass percentages being achieved “based on a difference of a total mass of the composition and a mass of moisture in the composition”, as claimed and discussed in detail above.

ON request for acknowledgement of foreign priority, it is asserted, that the Office's Patent Application Information Retrieval (PAIR) system indicates that a certified copy of the foreign priority document Japanese Patent Application No. 2019-025874 was retrieved from the International Bureau on March 19, 2021. Accordingly, acknowledgement of receipt of the certified copy of the foreign priority document in the Office Action Summary is respectfully requested. 
In response, with the first Non-Final Office Action, filed 7/27/2021, a copy of the updated Bib Data Sheet was also filed, wherein it is noted that Foreign Priority is claimed and the 35 USC 119 (a-d) conditions are met.  

On, disposition the Request for After Final Consideration Pilot (AFCP) Program 2.0, it is asserted, that Applicant respectfully requests this application be considered 
If the Examiner disagrees, Applicant respectfully requests that the Examiner contact the undersigned or his associates at the telephone number listed below for a telephonic interview, as required under the AFCP Guidelines. See Guidelines for Consideration of Responses After Final Rejection under 37 CFR 1.116(b) under the After Final Consideration Pilot 2.0 (AFCP 2.0), ("If the application is not being allowed . .  [t]he examiner must request an interview with the applicant." (Emphasis Added)). 
In response, when the under the After Final Consideration Pilot 2.0 (AFCP 2.0) is 
treated under pre-pilot procedure, as in this case, an interview is not required, however, an interview was provided.
  	
On Claim Amendments, it is asserted, that Claims 1, 3 and 7 are amended by way of this reply to remove the phrase "dry mass basis" and further amended such that the content ranges of the insoluble dietary fiber, starch, protein, total oil and fat, and the ratio of a pulse-derived starch content to a total starch content, are based on the difference of the total mass of the composition and the mass of moisture in the composition. Support for the amendments may be found at least in paras. [0094], [0 116]-[0117] of the specification as published, or paras. [0020], [0041]-[0042] of the specification as filed. No new matter is added. 
In response, the examiner does not agree, as discussed in detail above.



It is asserted, that Claim 1 is further amended to recite "the composition is a kneaded and extruded product." Support for the amendments may be found at least in paras. [0138]-[0140] of the specification as published or paras. [0063]-[0065] of the specification as filed, and EXAMPLES 1- 37. No new matter is added. 
Claim 4 is amended to remove the phrase "dry mass basis" and to recite "[t]he composition as defined in claim 1, wherein:(7) the composition has a moisture content of 50 % by mass or lower." Support for the amendments may be found at least in paras. [0116]-[0117] of the specification as published, or pars. [0041]-[0042] of the specification as filed. No new matter is added. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

It is asserted, that Claim 22 is amended to recite "[t]he composition as defined in claim 1, wherein the composition is produced by kneading the composition at a temperature in a range from 100 °C to 200 °C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 °C under the pressurized condition." Support for the amendments may 
be found at least in paras. [0138]-[0141] of the specification as published or paras. [0063]-[0065] of the specification as filed. No new matter is added. 


In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

On the Rejection under 35 U.S.C. §101, it is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to a judicial exception without significantly more. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner asserts that the ingredient claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. See Office Action p. 2. The Examiner further asserts the claims do not require more than ingredients/structures found in nature, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recite ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action. Id. p 3. 
Applicant respectfully disagrees with the assertion that the claimed composition is not markedly different from the product's naturally occurring counterpart in its natural state. In Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014) (hereinafter "Alice"), the Supreme Court established a two-part analysis for analyzing subject matter eligibility under 35 U.S.C. § 101. In the two-part analysis, it is determined whether the claimed subject 
both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (i.e., "the second step" or "Step 2B"). Id. MPEP 2106.04(b) recites that "[w]hen a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A." The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, and such characteristics may include, but not limited to, chemical/physical properties, phenotype, functional/structural characteristics, and chemical/genetic/physical structure and form. 
In the present case, the composition of amended claim 1 is a kneaded and extruded product. The composition is produced by pulverizing pulse, and kneading at an elevated temperature, such as a temperature ranging from 100 to 200 0C. See paras. [0128]-[0129] of the specification as published or paras. [0054]-[0055] of the specification as filed. Furthermore, the composition is extruded through an equipment such as an extruder under an elevated temperature as described above and an elevated pressure, such as 0.1 MPa or higher than the atmospheric pressure. See para. [0157] of the specification as published or [0082] of the specification as filed. Pulse in its natural state is neither pulverized, kneaded, extruded, nor exposed to an elevated temperature and pressure, such as 100 0C or above, and 0.1 MPa or higher than the atmospheric pressure. The claimed composition, which is a kneaded and extruded 
In view of the above, judicial exception does not apply to amended claim 1 and dependent claims 2-8, and 21-22 as determined by Step 2A of the subject eligibility test and thus, the claimed composition qualifies as eligible subject matter. Claim 23 is cancelled and thus, the rejection regarding claim 23 is moot. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

On Claim Rejections - 35 U.S.C. § 112(a), it is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. To the extent that these rejections still apply to the amended claims, the rejection is respectfully traversed as follows. 
Regarding claim 1, the Examiner asserts that claim 1 recites a composition for heat cooking, comprising ingredients that have a dry mass content, however, there is no support for ingredients that remain dry in the composition, and such a claim is a new matter. See Office Action p. 4. 



Claim 1 is amended by way of this reply to remove the phrase "dry mass basis" and further amended such that the content ranges of the components, which includes insoluble fiber, starch, and protein are claimed "based on a difference of a total mass of the composition and a mass of moisture in the composition." As described in para. [0094] of the specification as published or para. [0020] of the specification as filed, the term "dry mass" is a value calculated by subtracting, from the mass of the whole food sample, the mass of moisture in the food sample. Therefore, such amendments are supported by the specification and comply with the written description requirement. Applicant respectfully notes that claims 3 and 7 are also amended to remove "dry mass basis" and recite such that the total oil and fat content and a ratio of a pulse-derived starch content to a total starch content are based on a difference of a total mass of the composition and a mass of moisture in the composition. Furthermore, claim 4 is amended to remove "dry mass basis." Because amended claims 1, 3-4 and 7 do not contain the term "dry mass," the assertion by the Examiner that the claim comprises ingredient that have a dry mass content, does not apply to amended claims 1, 3-4 and 7. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.




In addition, The Examiner further asserts that Applicant only has support for a paste/dough product and therefore, the independent claim provides new matter because it does not require a moisture content. See Office Action, p. 5. As discussed above, amended claim 1 does not include the term "dry mass basis," and recites, inter alia "based on a difference of a total mass of the composition and a mass of moisture in the composition." Thus, the composition as amended may contain moisture and therefore, amended claim 1 does not introduce new matter. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

It is asserted, that furthermore, regarding claims 1, 3, 4 and 7, the Examiner asserts that the claim is to a paste which is a liquid comprising water. See Office Action p. 18. Applicant respectfully notes that the claimed kneaded composition may be referred to as a paste composition. See para. [0083] of the specification as published or para. [0011] of the specification as filed. Such definition of the term "paste composition" does not imply that the composition is liquid and thus, Applicant respectfully disagrees with the assertion that a paste is a liquid comprising water. A person of ordinary skill in 
the art would reasonably conclude that a paste possesses characteristics of both solid and liquid by obtaining a definition from a reference, such as Wikipedia, which states 
In view of the above, claims 1-8 and 21-22 properly comply with the written description requirement. Claim 23 is cancelled and thus, the rejection regarding claim 23 is moot. Thus, Applicant believes the issues raised by the Examiner regarding the rejection under 35 U.S.C. §112(a) are addressed. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

On  Claim Rejections - 35 U.S.C. § 112(b), it is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent that these rejections still apply to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner asserts that claims 1, 3-4 and 7 require a percentage on a dry mass basis, wherein a critical element is missing, for example an indication of how the ingredients in the composition remain dry when in combination with a moisture content. See Office Action p. 6. As discussed above, claims 1, 3, 4 and 7 are amended to remove the phrase "dry mass basis" and thus, rejections regarding the term "dry mass basis" do not apply to amended claim 1, 3-4 and 7. 
specifically to determine the moisture content of the composition, and is therefore considered to be a testing method. While the testing method, which exposes the composition to heat and vacuum, may or may not alter the properties of the composition, such alteration is not relevant to the claimed composition because the claimed composition is not subjected to the drying method as a part of the production process.  
It is common in a myriad of fields, including in the field of food products of the present invention, to utilize "destructive" testing methods to obtain properties of a material. For example, in the chemical arts, it is common practice to digest a solid material in a strong acid and completely destroy the structure of the material in order to obtain high accuracy elemental analysis of the compound. The elemental composition of the material can readily be reported as a property of the material even though the testing method was destructive. The same logic can be applied to the drying method described in the present application to arrive at the percentages of each component in the claimed composition. A portion of the composition may be subjected to a drying method in order to obtain the moisture content, and thus the presently claimed values. However, the composition remains a paste including moisture. This concept is clearly explained in the present application and is understood by a person of skill in the art. Thus, Applicant respectfully asserts that the claims are not missing a critical element as asserted by the Examiner. 


It is asserted, that the Examiner asserts that claim 1 requires a specific gravity, however no unit is claimed and therefore, the scope of such a claim is unclear. See Office Action p. 6. Applicant respectfully notes that specific gravity is generally understood by a person of ordinary skill in the art to be a ratio between a mass of the substance in question with a specific volume, and a mass of water with the equal volume as the substance in question, as defined by the IUPAC definition of relative density or specific gravity, for example: https://goldbook.iupac.org/terms/view/R05262. In other words, specific gravity is a relative density, or a ratio of densities, and therefore, is a dimensionless number with no specific units. Thus, the scope of the claimed specific gravity is clearly defined. 
In response, in the recent Office Interview, this was agreed on and documents as such.

On Claim Rejections - 35 U.S.C. § 112(d), it is asserted, that Claim 23 is rejected under 35 U.S.C. §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 is cancelled by way of this reply 
In response, given the claim amendments are entered, this will be considered.
 
On Claim Rejections - 35 U.S.C. § 103, it is asserted, that Claims 1-8 and 21-23 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application No. 2007/0087107 to Borders et al. ("Borders"). To the extent that the rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
Amended claim 1 recites, inter alia, "the composition is a kneaded and extruded product." The Examiner asserts that Borders teaches a method of making an intermediate paste/dough composition wherein water is added while it is being extruded, Borders' intermediate paste/dough is extruded and kneaded, and that the current rejections are toward Borders intermediate product, a dough. See Office Action, pp. 9, 12 and 22. In other words, the Examiner asserts that the current rejection is based on the extruded and kneaded intermediate product of Borders. 
As a preliminary point, Applicant respectfully notes that Borders' intermediate paste/dough product that is kneaded and being extruded, as asserted by the Examiner, may be interpreted as the final extruded product that has exited the extruder, or the product inside of the extruder that is in the process of being kneaded and extruded. 
Regarding the extruded product, Borders specifically teaches that the extruder is used to produce puffs and crisps and that the extruded product food product of Borders has a density of between 50 g/L to about 250 g/L. See Borders, para. [0011]. As discussed above, specific gravity is defined as a ratio between the density of a substance in 
In addition, Borders teaches that "[a]n extrusion process may be used to subject the food product or ingredient to pressure such that upon exposure to the atmosphere and, thus, a lower pressure upon leaving the extruder, the food additive or ingredient expands and cools[,] producing a puffed product," suggesting that the extruded product of Borders must be a puffed product. See Borders, para. [0024]. Every instance of Borders' extruded product examples has extruder conditions such that the exit temperature is substantially above the boiling point of water, and Borders' is silent regarding cooling the kneaded product under pressure, further suggesting that Borders' extruded product must be puffed products. See Borders, EXAMPLES 1-13. Indeed, cooling the kneaded product under the pressure would prevent the product from expanding and becoming a puff and therefore, a person of ordinary skill in the art would not be motivated to cool the product under pressure, as Borders teaches away from processing the product in such a manner. Thus, Borders does not teach or suggest a composition that is a kneaded and extruded product, wherein the composition does not have a specific gravity of less than 1.0. While the term "kneaded and extruded product" 
may be considered as product-by- process subject matter, MPEP 2113 states that "[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art." Thus, Borders' kneaded and extruded product, which is a puff product, is different from the claimed composition that is a kneaded and extruded product and therefore, the claimed limitation "kneaded and extruded product" must be considered. 


It is asserted, that regarding the intermediate product of Borders that exists inside of the extruder, such product cannot physically be removed from the extruder without swelling because Borders does not teach or suggest the intermediate product inside of the extruder to be cooled under pressure before removed from the extruder, as discussed above. In addition, MPEP 2144.09 recites that "if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses," and in such a case, the "claimed structurally similar compounds may not be I)rima facie obvious over the prior art." Because Borders' extruded product is specifically a puffed product with a specific gravity substantially lower than 1, a person of ordinary skill in the art would not consider the use of the intermediate dough product inside of the extruder, because Borders does not contemplate an extruded product to be a dough/better product. Thus, the composition of amended claim 1 is not rendered primtafacie obvious over Borders. 
In addition, Borders teaches intermediate products in EXAMPLES 1-9 which are mixed in a Day Ribbon blender. Borders teaches that such dough or batter may be sheeted and cut into a desired shape. See Borders, para. [0025]. However, these intermediate products of Borders are not extruded products. Borders specifically teaches that the ambient temperature. Meanwhile, the claimed kneaded and extruded composition must be produced under a high temperature condition of 100 °C or higher. 
See paras. [0132]-[0133] of the specification as published or para. [0057]-[0058] of the specification as filed. As described in para. [0133] of the specification as published, kneading the composition at the high temperature condition prevents the insoluble components from flowing out and allows the composition to have the claimed haze value. Examples 13, 14 and Comparative Example 4 of the present specification show that the composition processed below 100 0C produces a haze value outside of the claimed range. See Tables 3-1, 3-3 and 4-3. Because Borders' intermediate dough/batter products in EXAMPLES 1-9 are blended at ambient temperature, such product would have a haze value higher than the claimed range. Thus, the Borders' intermediate products in EXAMPLES 1-9 do not render the claimed composition obvious. As discussed above, the claim limitation "kneaded and extruded product" must be considered because the limitation results in the claimed composition to have different properties, such as haze value, than Borders' intermediate product of EXAMPLES 1-9. 
Applicant respectfully notes that Borders does not teach or suggest other methods of producing the intermediate or final product other than extrusion and blending in the Day Ribbon blender. Even if other production methods are considered to produce the intermediate and final products of Borders, a person of ordinary skill in the art would not have arrived at a composition having the claimed specific gravity and haze value because such modified process would not include kneading the product under a high temperature and pressure, and cooling under high pressure, because Borders is silent 
product of EXAMPLES 1-9, would not have a haze value of 25% or lower. Thus, the claimed composition is not rendered obvious by none of Borders' intermediate and final products. 
In response, since the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793